Citation Nr: 9902823	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-21 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to retroactive payments for annual clothing 
allowance from 1972.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to August 
1967.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

Initially, the issue on appeal in this claim was entitlement 
to a clothing allowance under 38 C.F.R. § 3.810, including 
retroactive benefits from 1972.  In August 1995, the Board 
remanded the veterans claim to the RO for additional 
development.  While the case was in remand status, the RO 
granted a clothing allowance for 1992 through 1997.  The case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  In April 1991, the veteran submitted a claim for annual 
clothing allowance.  

2.  The evidence does not show that a claim for annual 
clothing allowance was filed prior to that time.  


CONCLUSION OF LAW

A retroactive clothing allowance prior to August 1990 is not 
warranted.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. 
§§ 3.151(a), 3.810(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to a clothing allowance if he: (1) 
because of a service-connected disability, wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service-connected disability that 
causes irreparable damage to the veterans outer garments. 38 
U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (1998).


Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date. Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date. The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year. 38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination. 38 
C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran contends that the benefits for a clothing 
allowance were granted based on a disability that has been 
recognized since 1967 and that the failure of VA to inform 
him of the law which took effect in August 1972 should not 
preclude him from pay from that date.  


The record reflects that, in an October 1967 rating decision, 
service connection was established for incomplete paralysis 
of all radicular groups, right, with amputation 
of the left ring finger, from September 1967.  In January 
1968, he was granted special monthly compensation for loss of 
use of the right hand from September 1967.  

In April 1991, the veteran filed a claim for clothing 
allowance, which he subsequently withdrew, and the record 
further reflects that in July 1991, the RO received the 
veterans claim for the annual clothing allowance with regard 
to the service-connected right hand for loss of use; he 
argued that it should be effective from 1972.  In January 
1992, the veteran was awarded an annual clothing allowance 
effective August 1990.  Payment of the annual clothing 
allowance prior to that time was denied on the basis that the 
claim for such benefits had not been timely submitted.  The 
veteran filed a notice of disagreement as to that decision 
and perfected his appeal.

The appellant did not submit the first application for the 
annual clothing allowance until April 1991.  He was paid the 
annual clothing allowance based on a finding of an effective 
date of August 1990.  The record reflects that his claim was 
not submitted within the necessary time limit for entitlement 
to the annual clothing allowance beginning in the year 1972.  
Thus, entitlement to the annual clothing allowance for the 
period from 1972 forward would not be in order. 38 U.S.C.A. § 
1162; 38 C.F.R. § 3.810.

The veteran has maintained that he was not advised by the VA 
of his potential entitlement to the annual clothing allowance 
and is being penalized for lack of knowledge regarding the 
law.  He has asserted, in effect, that the VA failed to 
assist him in connection with his claim.  Although the VA 
does have a duty to assist the veteran in developing the 
facts pertinent to a claim, the veteran in this case did not 
submit a claim for the annual clothing allowance until 1991.  
In the absence of such a claim, a duty to assist the veteran 
would not have arisen prior to that time.

Although the VA makes a concerted effort to notify veterans 
of potential entitlement to VA benefits, the United States 
Court of Veterans Appeals has held 
that the VA does not have the duty to provide a veteran with 
personal notice of potential eligibility for VA benefits.  
Hill v. Derwinski, 2 Vet. App. 451 (1991).  The claim lacks 
legal merit and the claim is denied.  Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to retroactive payments for annual clothing 
allowance from 1972 is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
